DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excessive deviation” in claim 4 is a relative term which renders the claim indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear whether claim 4 requires local working after a deviation of 5%, 10%, 20%, 30%, etc.
Claim 5 inherits the same deficiency due to its dependence on claim 4.
Appropriate correction is required. For purposes of examination on the merits, the limitation “excessive deviation” is interpreted to mean “deviation.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert et al. (US 2012/0044473 A11, from IDS).
Regarding claim 1, Lippert discloses a method for making an optical element  (Figs. 4a-b: 41 – substrate) having a main body with a first side surface, which has a first optical coating (Figs. 4a-b: 46 – functional coating), and at least one second side surface, which is not plane-parallel to the first side surface and has a second optical coating (Figs. 4a-b: 47 – coating), the method comprising the steps of: determining the stress induced in the optical element by the first optical coating of the first side surface (para [0011]: the coatings are selected such that σ1, the 
Lippert neither teaches nor suggests determining a counter-stress so that the resultant overall stress induced in the optical element is as small as possible (paras [0004]-[0005]: the object of the invention is to minimize mechanical deformations, which can be caused by stresses in the optical element). 
However, Lippert generally teaches that it is known that stress in an optical element can contribute to mechanical deformations (paras [0004]-[005] as cited above). 
It would be obvious to one skilled in the art at the time of the invention to modify Lippert’s method  by determining a counter-stress such that the resultant overall stress induced in the optical element is minimal, in order to reduce mechanical deformations.
Regarding claim 2, Lippert discloses the second optical coating is determined under the condition that the RMS value of at least one of the first side surface and the second side surface 
Regarding claim 4 (as understood by the current claim language), Lippert discloses: experimentally ascertaining an overall stress actually induced in the optical element after applying the first optical coating on the first side surface and the second optical coating on the at least one second side surface; comparing the overall stress actually induced to a desired overall stress (see paras [0057]-[0059]: deformations are measured after applying the coatings); and, locally working at least one of the first optical coating, the second optical coating, and a further side surface of the optical element in the case of a deviation between the overall stress actually induced and the desired overall stress (claim 4 does not require a finding of an excessive deviation between the overall stress actually induced and the desired overall stress; thus, a teaching of locally working at least one of the coatings or a further side surface is not seen to be required).  
Regarding claim 5 (as understood by the current claim language), Lippert does not expressly disclose the local working is carried out via magnetorheological polishing or ion-beam polishing. However, local working is only carried out “in the case of a deviation between the overall stress actually induced and the desired overall stress,” and the present claim language does not require a finding of deviation. Accordingly, this limitation has not been given patentable weight as it is not seen to be required.
Regarding claim 6, Lippert discloses the step of modifying the main body of the optical element (para [0043]: a polishable coating may be provided and polished).  

However, Official Notice is taken that it is well-known in the optical coating art to use these techniques to deposit optical coatings. Among the benefits of selecting ion- or plasma-assisted physical deposition from the vapor phase or by sputtering includes reducing strain generated during the deposition process and/or allowing for precise control of the optical parameters of the deposited coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lippert such that the optical coatings are applied by ion- or plasma-assisted physical deposition from the vapor phase or by sputtering, in order to reduce strain generated during the deposition process and/or allow for precise control of the optical parameters of the deposited coatings.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lippert et al. in view of Shao et al. (A finite element simulation analysis method for low frequency face parameters of large-diameter coating elements, from IDS).
Lippert and Shao disclose coatings. Therefore, they are analogous art.
Regarding claim 3, Lippert neither teaches nor suggests methods of calculation of the finite element method are used for at least one of determining the counter-stress, determining the stress induced by the optical coating of the first side surface in the optical element and 5 determining the second coating.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lippert such that methods of calculation of the finite element method are used for at least one of determining the counter-stress, determining the stress induced by the optical coating of the first side surface in the optical element and determining the second coating, as taught by Shao, in order to ensure active quantification and control of the stresses and coating parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872